Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00609-CV

                                     Allison Tracy WHITE,
                                            Appellant

                                                v.

                                        Jason WALSH,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02528
                        Honorable Stephani A. Walsh, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order in Cause No.
2014-CI-02528 dismissing the suit for want of prosecution is REVERSED and this matter is
REMANDED to the trial court with instructions for the trial court to reinstate Cause No. 2014-CI-
02528 on the court’s active docket. It is ORDERED that appellant Allison Tracy White recover
her costs of this appeal from appellee Jason Walsh.

       SIGNED July 31, 2019.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice